Citation Nr: 1804274	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  11-07 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lumbar spine disorder prior to August 23, 2017, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1974 to November 1978 and from August 1979 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In July 2014 and February 2017, the Board remanded the matter on appeal for additional evidentiary development.  

The Board notes that in September 2017, the RO granted service connection for the Veteran's left lower extremity radiculopathy as secondary to his lumbar spine disorder.  The Veteran has not appealed this decision.  Therefore, while an increased rating claim for a lumbar spine disorder ordinarily includes associated neurological abnormalities such as radiculopathy, the Board finds that this issue is no longer on appeal.  See Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009).


FINDING OF FACT

Throughout the period on appeal, the evidence is at least in equipoise that the Veteran's lumbar spine disorder has been characterized by pain and limitation of motion with forward flexion of the thoracolumbar spine less than 60 degrees but greater than 30 degrees; favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no more, for a lumbar spine disorder prior to August 23, 2017, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5242 (2017).

2.  The criteria for a rating in excess of 20 percent for a lumbar spine disorder as of August 23, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5242 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased staged ratings during the periods on appeal for his service-connected lumbar spine disorder.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been in receipt of a 10 percent rating prior to August 23, 2017, and 20 percent thereafter for his lumbar spine disorder under 38 C.F.R. § 4.71a, DC 5242 (addressing the lumbar spine).  As a preliminary matter, as described in more detail below, the Board initially assigns a 20 percent rating under DC 5242 throughout the entire period on appeal, as the evidence is at least in equipoise that the forward flexion in the Veteran's thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees.  

A rating in excess of 20 percent is warranted for a lumbar spine disability when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less (40 percent); 
* Favorable ankylosis of the entire thoracolumbar spine (40 percent); or,
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at 4 weeks but less than 6 weeks during the past 12 months (40 percent).
38 C.F.R. § 4.71a, DC 5242 (2017).

Based on the evidence of record, a rating in excess of 20 percent is not warranted for the entire period on appeal.  

Specifically, at a March 2009 VA examination, the Veteran reported worsening back pain that increased in severity with the weather and physical activity.  On examination, the examiner reported that the Veteran's forward flexion was 80 degrees, which was limited to 60 degrees after repetitive motion.  There was no additional loss of motion or functioning after flare-ups, repetitive testing, or weight bearing that would warrant a higher rating.

In an April 2010 VA examination, the Veteran indicated that his back pain was constant and moderate in severity that significantly interfered with his activities of daily living.  The Veteran's range of motion was 70 degrees of flexion in his back.  Moreover, he had pain after repetitive motion.  There was no evidence of ankylosis or IVDS.  In a January 2015 VA examination, the Veteran had 90 degrees of flexion, but was limited to 45 degrees of flexion based upon painful motion.  

At his most recent September 2017 VA examination, the Veteran reported pain that limited his ability to lift heavy objects.  On examination, his forward flexion was 60 degrees with pain on motion.  The examiner reported that the Veteran's forward flexion was limited to 50 degrees during flare-ups.  While the examiner indicated that the Veteran had IVDS, there was no evidence of ankylosis or incapacitating episodes that occurred at least 4 weeks out of the year.  

Additionally, there was no evidence in the Veteran's treatment records to support a rating in excess of 20 percent.  Of note, the Veteran's February 2010 VA treatment records reflect 70 degrees of flexion in his back with pain on movement.  Therefore, a rating in excess of 20 percent is not for application.  

In arriving at this conclusion, the Board acknowledges the negative evidence which includes the Veteran's February 2010 VA treatment records and April 2010 VA examination - in which he exhibited 70 degrees of forward flexion in his back.  Nevertheless, the Board finds that the Veteran still had painful motion throughout flexion.  As a result, the evidence is at least in equipoise that the Veteran had between 30 degrees and 60 degrees of flexion in his lumbar spine.  

When considering these ratings, the Board has considered the impact of functional loss in the Veteran's back due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, the Veteran has complained that he is limited in performing activities of daily living due to fatigue, pain, and weakness.  Specifically, that his pain limits activities such has his ability to walk and lift heavy objects, bend, and sit.  Moreover, he has indicated that his pain and flare-ups cause additional functional loss.  However, while the Veteran experiences the aforementioned symptoms, overall, it does not appear that these symptoms result in additional and significant functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Here, the March 2009, April 2010, January 2015, and September 2017 VA examiners did not find any additional loss of motion or functioning after flare-ups, repetitive testing, or weight bearing that would warrant a higher rating.  

Next, when evaluating the extent of the Veteran's lumbar spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).  As discussed, the Veteran's service-connected left lower extremity radiculopathy as secondary to his lumbar spine disorder is not an appeal.  Further, with respect to any other neurological abnormalities, the medical evidence does not document any other associated neurological impairments related to his lumbar spine disability during the period on appeal.  Specifically, the Veteran's April 2010, January 2015, and September 2017 VA examinations did not reveal any other neurological impairments, including radiculopathy to his other extremities, related to his service-connected lumbar spine disability that would warrant a separate rating, nor has the Veteran asserted otherwise.  

In considering the appropriate disability ratings, the Board has also considered the statements from the Veteran that his service-connected disorders are worse than the ratings he currently receives, including that his back disorder causes impairment with his activities of daily living.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, including back pain that causes limitations to his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  However, in February 2017, the Board determined that the Veteran is not entitled to TDIU.  Further, since the denial of TDIU, the Veteran has not asserted and the record does not indicate that the Veteran is unemployable due to his lumbar spine disorder.  As such, Rice is inapplicable in this appeal.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  Additionally, as discussed below, the Veteran has been provided with a VA examination per the Board's February 2017 Remand instructions. 

Lastly, it is noted that this appeal was remanded by the Board in July 2014 and February 2017 in order to obtain a VA examination, addendum opinion, and medical records.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, all relevant, outstanding, and available medical records were obtained.  Further, the Veteran was provided with a VA examination in January September of 2017, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A rating of 20 percent, but no more, for a lumbar spine disorder prior to August 23, 2017, is granted.  

A rating in excess of 20 percent for a lumbar spine disorder as of August 23, 2017, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


